Citation Nr: 0513695	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to a compensable disability evaluation for a 
systolic heart murmur.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran served on active duty from July 1990 to November 
1993.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The case was previously before the Board in July 2004, when 
it was remanded to accord the veteran a requested hearing.  
Subsequently, the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of plantar fasciitis.  

2.  A foot disorder, to include plantar fasciitis, was not 
present in service.

3.  There is no competent medical evidence linking the 
veteran's current plantar fasciitis to his active military 
service.  

4.  The veteran's service-connected systolic heart murmur is 
manifested by metabolic equivalents (METs) of 9, with no 
impairment of work or daily life function.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, to include plantar fasciitis, 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for a compensable disability rating for a 
systolic heart murmur have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated December 
2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim, including VA Compensation and 
Pension examinations.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability, which has not been clearly shown in 
service, requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Accordingly, the determinative 
issues presented by the claim are whether the veteran had a 
foot disorder during active military service; whether he has 
a current foot disability; and, if so, whether the current 
foot disability is related to his active military service.  

The veteran claims entitlement to service connection for a 
bilateral foot disorder.  He claims that he had foot pain 
during service and that he was prescribed shoe insoles during 
service to treat this pain.  There is no indication in the 
service medical records that the veteran had any complaints 
of, or treatment for, any foot pain during service.  In 
October 1993, the veteran's separation examination found his 
feet were "normal."  On the accompanying report of medical 
history, the veteran indicated "no" to the question which 
asked if he had "foot trouble."

VA outpatient treatment records dated in 1993 and 1994 do not 
reveal that the veteran had any complaints of foot pain, or 
treatment for any foot disorder.  In May 1996, a VA 
examination revealed that the veteran's feet were "normal." 

A December 2002 VA treatment notation reveals that the 
veteran reported having pain in both feet all of this life 
and that it recently became worse, especially when walking 
barefoot. 

In January 2003, the veteran reported at a VA examination 
that "he did not have any injury or problems with his feet 
while he was in the military; however, he has burning on the 
soles of his feet for several years."  Physical examination 
revealed no abnormality of the feet.  The veteran had normal 
range of motion with good pulses.  The only abnormality noted 
was some fungus of the toenails.  The diagnosis was 
"basically normal feet with some burning and tingling of the 
plantar aspects of both feet."

A January 2003 VA podiatry consultation note reveals that the 
veteran complained of foot pain in the heel and arches of his 
feet.  The diagnosis was plantar fasciitis.  A March 2003 
treatment record reveals that the veteran's foot disorder was 
being treated conservatively with stretching exercises. 

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral foot disorder.  
Although the veteran claims that he had foot pain during 
service, the service medical records do not reveal that the 
veteran had any complaints, treatment, or diagnosis, of a 
foot disorder during service.  The veteran was diagnosed with 
plantar fasciitis in 2003, approximately one decade after he 
separated from service.  Moreover, there is absolutely no 
competent medical evidence of record which links the 
veteran's current plantar fasciitis to his military service.  
Accordingly, service connection for a foot disorder is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claims for service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



III.  Increased Evaluation for Systolic Heart Murmur

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Service medical records reveal that veteran was diagnosed as 
having a systolic ejection murmur on separation examination 
in October 1993, with no other cardiac symptoms.  The murmur 
was noted as "probably benign [and] secondary to bicuspid 
aortic valve/mitral prolapse." 

VA medical records dated in 1993 and 1994 reveal that 
cardiology evaluation of the veteran was conducted to 
determine if the veteran's heart murmur was benign or the 
result of valvular heart disease.  

In December 1993, a VA examination of the veteran was 
conducted.  The diagnosis was "systolic murmur with abnormal 
electrocardiogram."  The accompanying chest x-ray report 
revealed a normal chest, with no cardiac abnormalities.  The 
accompanying echocardiogram report indicated mild mitral 
valve regurgitation.  

In May 1996, the veteran reported at a VA cardiology 
examination having occasion chest pain, but denied having any 
dyspnea or chest pain on exertion.  The diagnosis was history 
of cardiac murmur, with normal left ventricular systolic 
function and trivial mitral tricuspid and pulmonic valve 
insufficiency.  

In January 2003, the most recent VA examination of the 
veteran was conducted.  The veteran denied having any current 
chest pain, dizziness, syncope, dyspnea, or fatigue.  
Examination revealed regular hear rate and rhythm with a 
"grade 0-1/6 systolic murmur heard best in the aortic 
area."  The diagnosis was "mild mitral regurgitation which 
does not affect this patient's ability to work or function in 
a daily life."  The veteran had METs of "9.0 - which is the 
maximum allowed  . . . it does not affect his daily life."

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2004).

The service-connected systolic heart murmur left knee 
disorder is currently rated by analogy as noncompensable 
under 38 C.F.R. § 4.104, Diagnostic Code 7000.  That rating 
contemplates valvular heart disease.  Under Diagnostic Code 
7000, the minimum compensable evaluation of 10 percent 
contemplates valvular heart disease where a workload of 
greater than "7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required."  The next higher evaluation 
of 30 percent contemplates a "workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray."  An evaluation of 60 percent is 
warranted where there has been more than one episode of 
congestive heart failure in the past year; where a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Finally, the maximum 
evaluation of 100 percent disabling is warranted for chronic 
congestive heart failure; where a workload of three METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (2004).  Where the minimum 
schedular evaluation requires residuals and the Schedule does 
not provide a no-percent evaluation, a noncompensable rating 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31 (2004).

The preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected systolic heart 
murmur.  The evidence of record reveals that the veteran has 
a benign systolic heart murmur which does not impact his 
daily life or his ability to work.  There is no evidence that 
he has any symptom which would warrant any compensable 
disability rating under the appropriate diagnostic code.  As 
such, the claim for a compensable disability rating for his 
service-connected heart murmur is denied.  

Accordingly, the preponderance of the evidence is against the 
claim for a compensable evaluation; therefore, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disorder, plantar 
fasciitis, is denied.

A compensable evaluation for a systolic heart murmur is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


